 584DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the entire record, including the proximityof the two plantsand the interchange of employees, we find that the two-plantunit maybe appropriate for the purposes of collectivebargainingwithin Section9 (b) of the Act.We will be guided in our final unitdeterminationby the outcome of the election directed below.We will direct an election in the following voting group :All employees at the Employer's pyridine plant at Pasadena, Texas,excluding electricians and their helpers, laboratory testers,guards,P. B. X. operators, clerical, administrative, professional, and technicalemployees, and supervisors as defined in the Act.2If a majority of the employees in the foregoing voting group votefor the Petitioner, they will be taken to have indicated their desireto be added to the existing unit of employees at the Employer's am-monium sulphate plant, and the Regional Director conducting theelection is instructed to issue a certification of results of election to thateffect.[Text of Direction of Election omitted from publication in thisvolume.]'The foregoing exclusions were stipulated by the parties.The record shows that theEmployer does not intend to hire any electricians or other maintenance employees for thepyridine plant but,as already stated, intends to use its maintenance crew at the ammo-nium sulphate plant to service the other plant.CONSOLIDATED VULTEE AIRCRAFT CORPORATION, FORT WORTH DIVISIONandAERONAUTICAL INDUSTRIAL DISTRICT LODGE No. 776, INTERNA-TIONAL ASSOCIATION OF MACHINISTS, AFL, PETITIONER.Case No.16-RC-1153.November 25,195wDecision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Sulton J. Boyd, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Herzog and Members Styles and Peterson].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.,'1 The FederatedIndependent Texas Unions,Aircraft Local No.900, intervened at thehearing.101 NLRB No. 112. CONSOLIDATED VULTEE AIRCRAFT CORPORATION5853.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9'(c) (1) and Section 2 (6) and (7) of the Act.2The Petitioner originally sought in this proceeding a unit consist-ing of all tool planners, tool designers, tool liaison employees, and fab-rication specification planners.This unit is substantially the same-as that found appropriate by the Board in two prior proceedings.3Since its certification on February 7, 1947, the Intervenor has rep-resented the employees in this unit.At the hearing, the Petitioneramended its petition to include not only employees in the classifica-tions listed above, but also employees classified as installation plan-ners "A", "B", and "C", planning control men "A" and "B", andplanning 'requirements clerks.This latter group of employees com-prises a unit for which the Petitioner has bargained since its certifi-cation following a consent election held in 1950.4The effect of the amendment to the petition is to request a merger-of the bargaining group currently represented by the Intervenor withthe Petitioner's existing unit described above.The Intervenor ob-jects to the scope of the amended unit, contending that it is not ap-propriate.The employees in the two existing bargaining units per-form similar work and are all located, with but a few exceptions, inthe same officearea,which is physically separated from the rest ofthe plant.They have the same general working conditions and theimmediate supervision of many of the employees cuts across unitlines.Accordingly, we find that the over-all unit sought in theamended petition may constitute an appropriate unit.'However, in view of the history of separate bargaining set forthabove, it would not be consistent with Board policy to permit the re-quested merger of the unit now represented by the Intervenor and2The Intervenor in its brief contends that the Petitioner has not made an adequateshowing of interest,and urged that no election be directed at this time. It is well settledthat the adequacy of a petitioner's showing of interest is an administrative matter, notsubject to challenge at any stage of the proceeding.Charles A. Krause MillingCo., 97NLRB 536.8 70 NLRB 1357,and 88 NLRB 49416-RC-502, not reported in printed volumes of Board DecisionsThe original unitdescription in the consent proceeding covered installation planners "A", "B", and"C" only.However,the other classifications listed above-planning control men "A"and "B" andplanning requirements clerks-were at the time of the consent election classified as instal-lation planners"B" or "C".As an alternative to the amended unit,the Petitioner pro-posed that tool and operations planners"A", "B", and"C" be added to the amended unit.This proposal would,however, merely reflect a recent change in nomenclature of certainof the classifications already included in the amended petition.The Petitioner would,also, as part of its alternative proposal,exclude the planning requirements clerks.S The Employer took no position as to the scope of the unit except insofar as it includesthe planning control men"A" and"B" and the planning requirements clerksAs theseemployees are all clericals,the Employer contends that they should not be included in thesame unit with the other employees,who are all technical employees.However, theseclerical employees work in the same office as the technical employees and perform theirclerical duties solely in conjunction with the work done by the other employees.We find,therefore,that their interests are not so diverse from those of the other employees thattheir inclusion in the same unit would render that unit inappropriate. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDthat represented by the Petitioner without first granting the formergroup an opportunity, by means of a separate election, to express itsdesires on the questionsWe shall, therefore, make no final unit de-termination at this time, but shall first ascertain the desires of theseemployees as expressed in the election hereinafter directed.We shalldirect that an election be held among all tool planners, tool designers,tool liaison employees, fabrication specification planners, and toolservice liaison men "A" and "B"' at the Employer's Fort Worth,Texas, division, not performing manual work, excluding all otheremployees, confidential clerks, foremen, assistant foremen, and allother supervisors as defined in the Act.If a majority of the employees in this voting group vote for theIntervenor, they will be taken to have indicated their desire to con-stitute a separate appropriate unit, and the Regional Director con-ducting the election directed herein is instructed to issue a certificationof representatives to the Intervenor for a unit consisting of the em-ployees in the foregoing voting group, which the Board, under suchcircumstances, finds to be appropriate for purposes of collective bar-gaining.In the event a majority of the employees in the foregoingvoting group vote for the Petitioner, they shall be represented by thePetitioner as part of the existing unit of installation planners, plan-ning control men, and planning requirements clerks, and the RegionalDirector will issue a certificate of results of election to that effect.[Text of Direction of Election omitted from publication in thisvolume.]'Merck & Co.,Inc.,98 NLRB 372;Valley Motor Company,98 NLRB 1416.T In amending its petition,the Petitioner sought to include in the requested unit theemployees classified as tool service liaison men "A" and`B."These classifications wereestablished in the Intervenor's unit subsequent to the filing of the instant petition.Noneof the parties objects to the inclusion in the unit of the employees covered by theseclassifications.JEFFERSON GROCERY COMPANY OF PITTSBURGH, OPERATING AS SPARKLE-MCCANN MARKETSandAMALGAMATED MEAT CUTTERS & BUTCHERWORKMEN OF NORTH AMERICA, LOCAL 424, AFL, PETITIONER.CaseNo. 6-RC-1024.November 25, 1952Decision and Direction of ElectionsUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Joseph C. Thackery, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.101 NLRB No. 124.